DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 9, the limitations regarding the first processing circuitry and the second processing circuitry render the claim indefinite because it is unclear how the second processing circuitry is controlling the first processing circuitry and at the same time the first processing circuitry is causing the second processing circuitry to provide control for the current change-over-switch.  In addition, it is the function of the first processing circuitry to control the current change-over-switch bases on limitation recited in claims 1 and 3.  For examination purpose, the limitations recited in claims 6 and 9 are broadly interpreted as the second processing circuitry controlling the first processing circuitry based on user instruction, and the second processing circuitry causes the first processing circuitry to provide control for the current change-over switch.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (WO 2017/068628 A1) (hereinafter rejections are in view of equivalent English translation US 2018/0183376 A1) in view of Nakajima (US 2013/0079992 A1).
Regarding claim 1, On discloses a motor drive device (e.g. Fig. 9) comprising: 
a supply power generator (e.g. Fig. 9: 2) to convert electrical power supplied from a commercial power supply (e.g. Fig. 9: 1), into direct current electrical power (e.g. Fig. 9: power provided by DC bus 24); 
an inverter output circuit (e.g. Fig. 9: 6) to drive a motor (e.g. Fig. 9: 20) using electrical power supplied from the supply power generator; 
a voltage detector (e.g. Fig. 9: 8) to detect a voltage value of a direct current voltage being applied to the inverter output circuit by the supply power generator; 
a current limiting resistor (e.g. Fig. 9: 14b) and a current change-over switch (e.g. Fig. 9: 14a) connected in parallel between a bus and the voltage detector, the bus connecting the supply power generator and the inverter output circuit to each other (e.g. Fig. 9), wherein the current change-over switch switches a short circuit path between both ends of the current limiting resistor to either an ON state or an OFF state (e.g. Fig. 9); and 
first processing circuitry (e.g. fig. 9: 7) to control the inverter output circuit based on a detection result of the voltage detector and to control turning on and off of the current change-over switch based on the current value, wherein the first processing circuitry -3-Attorney Docket No. 129D_287_TN transmits a voltage of the bus to the voltage detector through the current change-over switch by turning on the current change-over switch when the motor is to be driven, and transmits the voltage of the bus to the voltage detector, not through the current change-over switch, but through the current limiting resistor, by turning off the current change-over switch (e.g. [0060-0062]) 
Ono fails to disclose, but Nakajima teaches i) a current detector to detect a current value of a current being supplied from the inverter output circuit to the motor (e.g. [0025]); a rotational speed detector to detect a rotational speed of the motor (e.g. [0034]), and ii) turning off the current change-over switch, when the current value changes only by an amount less than a first threshold in a first time period during driving of the motor (e.g. Abstract and claim 1: power saving mode for turning off motor could be triggered by comparing changes of current with a threshold in a duration; since Ono discloses the change-over switch is controlled by on/off command for turning on/off the motor, it would be obvious to monitor the current changes to control the change-over switch).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Ono with the teachings of Nakajima to monitor a power saving mode based on current change so as to control the change-over switch of Ono accordingly to save power comsumption in power saving mode. 
Regarding claim 2, Nakajima teaches the current detector periodically detects the current value during driving of the motor after the current change-over switch is turned off, and the first processing circuitry stores a current value obtained by the periodical detecting by the current detector, and when the current value obtained by the periodical detecting by the current detector changes by an amount greater than or equal to a second threshold in a second time period, turns on the current change- over switch (e.g. Abstract: comparing changes of current value in a period of time; thus, implies storing and periodically detecting current values).  
Regarding claim 5, Ono discloses, upon reception, during driving of the motor, of an instruction to change a rotational speed of the motor, the first processing circuitry turns on the current change-over switch when the current change-over switch is in an OFF state (e.g. [0060]: power-on command for turning on the motor is broadly interpreted as instruction to change a rotational speed of the motor).  
Regarding claim 6, Ono discloses second processing circuitry (e.g. Fig. 9: 4), connected to the current change-over switch (e.g. Fig. 9: 14), to control the first processing circuitry (e.g. Fig. 9: 7) based on an instruction from a user (e.g. Fig. 9: on/off instruction from 22), wherein the first processing circuitry causes the second processing circuitry to provide control of turning on and off of the current change-over switch.  
Regarding claim 7, Ono discloses an air conditioner comprising: the motor drive device according to claim 1 and claim 3; and a compressor comprising a motor to be driven by the motor drive device (e.g. [0030]).
Claims 3-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (WO 2017/068628 A1) (hereinafter rejections are in view of equivalent English translation US 2018/0183376 A1) in view of Gibbings (US 2017/0183057 A1).
Regarding claim 3, On discloses a motor drive device (e.g. Fig. 9) comprising: 
a supply power generator (e.g. Fig. 9: 2) to convert electrical power supplied from a commercial power supply (e.g. Fig. 9: 1), into direct current electrical power (e.g. Fig. 9: power provided by DC bus 24); 
an inverter output circuit (e.g. Fig. 9: 6) to drive a motor (e.g. Fig. 9: 20) using electrical power supplied from the supply power generator; 
a voltage detector (e.g. Fig. 9: 8) to detect a voltage value of a direct current voltage being applied to the inverter output circuit by the supply power generator; 
a current limiting resistor (e.g. Fig. 9: 14b) and a current change-over switch (e.g. Fig. 9: 14a) connected in parallel between a bus and the voltage detector, the bus connecting the supply power generator and the inverter output circuit to each other (e.g. Fig. 9), wherein the current change-over switch switches a short circuit path between both ends of the current limiting resistor to either an ON state or an OFF state (e.g. Fig. 9); and 
first processing circuitry (e.g. fig. 9: 7) to control the inverter output circuit based on a detection result of the voltage detector and to control turning on and off of the current change-over switch based on the current value, wherein the first processing circuitry -3-Attorney Docket No. 129D_287_TN transmits a voltage of the bus to the voltage detector through the current change-over switch by turning on the current change-over switch when the motor is to be driven, and transmits the voltage of the bus to the voltage detector, not through the current change-over switch, but through the current limiting resistor, by turning off the current change-over switch (e.g. [0060-0062]) 
Ono fails to disclose, but Gibbings teaches i) a rotational speed detector to detect a rotational speed of the motor (e.g. Abstract & claim 1: motor speed is being detected; thus, implies the use of speed detector), and ii) turning off the current change-over switch when the rotational speed changes only by an amount less than a first threshold in a first time period during driving of the motor (e.g. Abstract & claim 1: motor is being turned off when the motor speed falls below a threshold for a period of time; thus, motor speed is being stored for comparison and detected periodically; since Ono discloses the change-over switch is controlled based on on/off command of the motor, it would be obvious to monitor the motor speed to determine whether the motor is commanded to be turned off).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Ono with the teachings of Gibbings to determine a motor on/off command based on motor speed change so as to control the change-over switch of Ono accordingly to save power comsumption in case the motor is commanded to be off.
Regarding claim 4, Nakajima teaches the rotational speed detector periodically detects the rotational speed during driving of the motor after the current change-over switch is turned off, and the first processing circuitry stores a rotational speed obtained by -5-Attorney Docket No. 129D_287_TN the periodical detecting by the rotational speed detector, and when the rotational speed obtained by the periodical detecting by the rotational speed detector changes by an amount greater than or equal to a second threshold in a second time period, turns on the current change-over switch (e.g. Abstract: comparing changes of motor speed in a period of time with a threshold; thus, implies storing and periodically detecting motor speed).  
Regarding claim 8, Ono discloses, upon reception, during driving of the motor, of an instruction to change a rotational speed of the motor, the first processing circuitry turns on the current change-over switch when the current change-over switch is in an OFF state (e.g. [0060]: power-on command for turning on the motor is broadly interpreted as instruction to change a rotational speed of the motor).  
Regarding claim 9, Ono discloses second processing circuitry (e.g. Fig. 9: 4), connected to the current change-over switch (e.g. Fig. 9: 14), to control the first processing circuitry (e.g. Fig. 9: 7) based on an instruction from a user (e.g. Fig. 9: on/off instruction from 22), wherein the first processing circuitry causes the second processing circuitry to provide control of turning on and off of the current change-over switch.  
Regarding claim 10, Ono discloses an air conditioner comprising: the motor drive device according to claim 1 and claim 3; and a compressor comprising a motor to be driven by the motor drive device (e.g. [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846